Exhibit 10.64* *Confidential treatment has been granted or requested with respect to portions of this exhibit, and such confidential portions have been deleted and separately filed with the Securities and Exchange Commission. Semiconductor Services Attachment No. 4 To Custom Sales Agreement No. 3637 This Attachment is incorporated into Custom Sales Agreement No. 3637 as Attachment No. 4 (“Attachment”).The term of this Attachment commences on the date identified below by the second party to sign this Attachment; however, if Customer fails to identify a date of signing, the term of this Attachment commences on the date of signing identified by IBM (the “Effective Date”) and will remain in effect until IBM provides the deliverables and Services in accordance with this Attachment, unless earlier terminated or extended in accordance with this Attachment or the Agreement.This Attachment is governed by the terms and conditions of the Agreement. Definitions: “Customer Tools” means those tools provided by Customer and identified in Table 2.1 of Part A of Attachment 1.All Customer Tools remain the property of Customer and will be insured by Customer against risk of loss. “Decontamination” means the standard industry definition of this term. “Disconnect” means the standard industry definition of this term and also includes crating and packaging of Customer’s tools and Peripheral Equipment. “E0” means the date when the
